





Exhibit 10.1




AMENDMENT TO ASSET PURCHASE AGREEMENT


THIS AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made and
entered into as of April 1, 2016, by and among Compactor Rentals of America,
LLC, a Delaware limited liability company (“Purchaser”), INDUSTRIAL SERVICES OF
AMERICA, INC., a Florida corporation (“Parent”), and WESSCO, LLC, a Delaware
limited liability company (“WESSCO”, and together with Parent, each a “Seller”
and together the “Sellers”).


RECITALS


WHEREAS, Purchaser, Parent, and WESSCO previously entered into that certain
Asset Purchase Agreement dated as of December 4, 2015 (the “Agreement”), for the
purchase and sale of all of the assets of each of the Sellers with respect to
the business of commercial, retail and industrial waste and recycling management
services, and commercial and industrial waste and recycling handling equipment
sales, rental and maintenance, on the terms and conditions set forth in the
Agreement, and for other matters described therein; and


WHEREAS, Parent has requested Purchaser to extend the Working Capital Objection
Period as provided herein; and


WHEREAS, Purchaser, Parent, and WESSCO wish to amend and modify Section 2.5(b)
of the Agreement to extend the Working Capital Objection Period, all subject to
and upon the terms and conditions set forth in this Amendment; and


WHEREAS, unless otherwise defined herein, all capitalized terms shall have the
same meaning as set forth in the Agreement.


AGREEMENT


NOW THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby conclusively acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.Incorporation of Recitals. The foregoing recitals are true and correct and are
incorporated herein by reference.
2.    Amendment No. 1.    The Agreement is hereby amended as follows: Section
2.5(b) of the Agreement is hereby deleted in its entirety and replaced with the
following:
Following the receipt by the Parent of the Working Capital Initial Statement,
Purchaser shall permit the Parent and its representatives to have access during
normal business hours to the books, records and other documents pertaining to or
used in connection with the preparation of the Working Capital Initial
Statement; provided, however, that such access does not unreasonably disrupt the
normal operations of the Purchaser and such investigation is conducted at the
expense of Sellers. On or


1



--------------------------------------------------------------------------------




prior to the forty-fifth (45th) day after the Parent’s receipt of the Working
Capital Initial Statement (the “Working Capital Objection Period”), the Parent
may give Purchaser a single written notice stating in reasonable detail any and
all objections (a “Working Capital Objection Notice”) that it may have to the
calculations of Closing Net Working Capital; provided that the only bases on
which an objection may be set forth in the Working Capital Objection Notice is
that Closing Net Working Capital was not calculated in accordance with this
Agreement or for mathematical or other error in calculation. The Working Capital
Objection Notice shall specify in reasonable detail the dollar amount of any
objection and the basis therefor. Any item or calculation included in the
calculations of Closing Net Working Capital set forth in the Working Capital
Initial Statement which is not specifically objected to in the Working Capital
Objection Notice shall be deemed final and binding upon the parties hereto. If
no Working Capital Objection Notice is delivered within the Working Capital
Objection Period, the calculation of Closing Net Working Capital set forth in
the Working Capital Initial Statement will be final and binding upon the parties
hereto.
3.    Counterparts. This Amendment may be executed in any number of counterparts
(including by means of facsimile signature pages or signature pages delivered by
electronic transmission in portable document format (pdf)), all of which taken
together shall constitute one and the same instrument. The signature of a party
transmitted by facsimile or email shall be deemed to be its original signature
for all purposes. This Amendment, to the extent signed and delivered by means of
a facsimile machine or electronic transmission in portable document format
(pdf), shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.
4.    Authority. Each Person who executes and delivers this Amendment on behalf
of any of the parties hereto represents and warrants that such Person has the
full right, power and authority to execute and deliver this Amendment on behalf
such party, and each of the parties hereto represents and warrants that it has
the full right, power and authority to enter into and be bound by the terms and
conditions of this Amendment.
5.    Conflicts. This Amendment constitutes an integral part of the Agreement.
In the event of conflicts or inconsistencies between the provisions of the
Agreement and the provisions of this Amendment, this Amendment shall control.
6.    Full Force and Effect. Except as otherwise modified hereby, the Agreement
shall remain in full force and effect in accordance with its terms.


* * *


[SIGNATURE PAGE FOLLOWS]


2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment to Asset Purchase Agreement has been duly
authorized, executed and delivered by the parties hereto as of the date first
set forth above.


 
PURCHASER


COMPACTOR RENTALS OF AMERICA, LLC 

 
By: /s/ John W. Powers   
Name: John W. Powers
Title: Vice President


 




 
SELLERS


INDUSTRIAL SERVICES OF AMERICA, INC.  

 
By: /s/ Todd L. Phillips   
Name: Todd L. Phillips
Title: Chief Financial Officer


 
WESSCO, LLC, a dissolved Delaware limited liability company. 


By: Industrial Services of America, Inc.,
            Manager
 
By: /s/ Todd L. Phillips   
Name: Todd L. Phillips
Title: Chief Financial Officer


 
 














